        Case 7:14-cv-09788-PMH-GWG
Case 7-14-cv-09788-PMH-GWG          Document
                              Document       89 inFiled
                                       88 Filed    NYSD 09/08/20 Page 1 ofPage
                                                          on 09/04/2020    2   1 of 2




 William Cafaro, Esq.
 Partner
 ADMITTED IN NY, CA, MD & TX
 Email: bcafaro@cafaroesq.com
                                     WC
                                      LAW OFFICES OF
                                      WILLIAM CAFARO
                                                                                                  Louis M. Leon, Esq.
                                                                                                            Associate
                                                                                                   ADMITTED IN NY
                                                                                          Email: lleon@cafaroesq.com

 Amit Kumar, Esq.                            108 West 39th Street, Suite 602                   Matthew S. Blum, Esq.
 Managing Attorney                            New York, New York 10018                                   Of Counsel
 ADMITTED IN NY & NJ                           Telephone: 212.583.7400                             ADMITTED IN NY
 Email: akumar@cafaroesq.com                    Facsimile: 212.583.7401                 Email: mblum@cafaroesq.com
                                                  www.cafaroesq.com
 Andrew S. Buzin, Esq.                                                                       Deena L. Buchanan, Esq.
 Of Counsel                                         Application for an adjournment granted. The final pretrial
                                                                                                         Of Counsel
 ADMITTED IN NY, FL & DC                            conference is adjourned to 9/17/2020 at 2:00 p.m. IN NM & NJ
                                                                                             ADMITTED


                                                    SO ORDERED.
                                                           September 4,        2020
 Via ECF                                            _______________________
 Hon. Philip M. Halpern, U.S.D.J                    Philip M. Halpern
 United States District Court                       United States District Judge
 Southern District of New York
 500 Pearl Street, Courtroom 12D                    Dated: New York, New York
                                                           September 8, 2020
 New York, NY 10007

                                Re: Castro, et al v. 3920 BWY Rest. Inc. et al
                                   Case No. 14-cv-09788 (PMH) (GWG)
 Your Honor,

           This firm represents the Plaintiffs in the above referenced action brought under the Fair Labor
 Standards Act (“FLSA”) and New York Labor Law (“NYLL”). We write, with the consent of
 Answering Defendants, to request an adjournment of the final pretrial conference currently scheduled
 for September 10, 2020. No previous requests for an adjournment of this conference have been made.
 We are requesting this relief due to a calendar conflict in our personal calendar which cannot be
 rescheduled. We have conferred with Defendants’ counsel and request that the counsel be adjourned
 to October 5, 2020 or October 8, 2020.

              We thank the Court for its courtesy in this regard.

                                                                Respectfully submitted,
                                                                LAW OFFICES OF WILLIAM CAFARO




                                                                __              _________________
                                                                By Amit Kumar (AK 0822)
                                                                Attorneys for Plaintiffs
                                                                108 West 39th Street, Suite 602
                                                                New York, New York 10018
                                                                (212) 583-7400
                                                                AKumar@CafaroEsq.com
        Case 7:14-cv-09788-PMH-GWG
Case 7-14-cv-09788-PMH-GWG          Document
                              Document       89 inFiled
                                       88 Filed    NYSD 09/08/20 Page 2 ofPage
                                                          on 09/04/2020    2   2 of 2



 CC:
 Defense Counsel (via ECF)
